Citation Nr: 0807678	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

2. Entitlement to service connection for a skin disorder, to 
include exposure to herbicides.  

3. Entitlement to service connection for an unspecified 
growth, mid-back.  

4. Entitlement to service connection for cardiovascular 
disease.

5. Entitlement to service connection for left hand numbness, 
to include nerve damage. 

6. Entitlement to service connection for bilateral tinnitus.

7. Entitlement to service connection for bilateral hearing 
loss.

8. Entitlement to service connection for arthritis of the 
right hip.

9. Entitlement to service connection for arthritis of the 
right knee.

10. Entitlement to service connection for arthritis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
December 1971 and March 1976 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of an increased rating for hypertension and 
service connection for arthritis of the right hip, right 
knee, left shoulder; and hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1. A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.

2. An unspecified growth of the mid-back is not a disability 
under law, and it was not incurred in or aggravated by active 
service.

3. Cardiovascular disease was not incurred in or aggravated 
by active service or within one year of discharge from active 
service.

4. Left hand numbness, to include nerve damage, was not 
incurred in or aggravated by active service.

5. Bilateral tinnitus was incurred during active service.
 

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a skin 
disorder, including as due to exposure to herbicidal agents, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2. The criteria for a grant of service connection for an 
unspecified growth, mid-back, have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3. The criteria for a grant of service connection for 
cardiovascular disease have not been met. 38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4. The criteria for a grant of service connection for left 
hand numbness, to include nerve damage, have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

5. The criteria for a grant of service connection for 
bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The Board notes 
that the veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the Board finds that the denial of the claims in the 
instant decision makes the error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Service medical 
records and private medical records are associated with the 
claims file. The veteran stated in his October 2004 Notice of 
Disagreement that he believed the examiner conducting his 
separation examination was biased. However, the separation 
examination report reflects a thorough examination, and a 
medical history questionnaire completed by the veteran is 
attached. Barring any other competent evidence discounting 
the sufficiency of the separation examination, the Board must 
conclude it is adequate for adjudication purposes.  

The veteran has not been afforded a VA examination. However, 
the Board finds that a VA examination is not necessary 
regarding his service connection claims presently denied 
since the evidence does not show either a current disability 
or an indication that the current disability may be related 
to some incident of active duty service. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection may also be granted for certain chronic 
diseases, such as tinnitus, heart disease, or arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. Additionally, for veterans 
who served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents, such as Agent Orange. 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Entitlement to service connection for a skin disorder, 
to include exposure to herbicides

The veteran seeks service connection for a skin disorder, to 
include exposure to herbicides. Because the veteran's claimed 
skin disorder is not among those presumed by law to be due to 
presumed exposure to herbicides, and because there is 
otherwise no competent medical opinion suggestive of such a 
linkage, the preponderance of the evidence is against the 
claim, and the appeal will be denied.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents, such as Agent 
Orange. Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice 68 Fed. Reg. 27,630- 27,641 (2003).  
The veteran served in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following skin diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; porphyria cutanea tarda. 38 C.F.R. § 3.309(e).
  
The list of diseases associated with exposure to certain 
herbicide agents does not include any of the veteran's 
currently diagnosed skin disorders, including seborrheic 
keratoses and vesicular rash.  See id.  Since the veteran's 
skin disorders are outside the presumptive service connected 
diseases as due to exposure to herbicides, the veteran is not 
entitled to service connection through the presumptive 
provisions of 38 C.F.R. § 3.309(e).   

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Regarding the veteran establishing direct service connection 
for his skin conditions, the veteran's service medical 
records only note an October 1988 treatment for a rash after 
"poison oak" exposure. In his February 1993 separation 
examination, the veteran reported that he did not have skin 
disease. Upon examination, the veteran skin was clinically 
evaluated and found to be normal. More recently, May 2000 
private medical records show that the veteran had a vesicular 
rash on his hands. Also, private medical records from 
November 2001 show that he had seborrheic keratoses and skin 
tags. None of the private medical records contain any 
suggestion that the current skin disorders may be 
etiologically related to any incident of the veteran's active 
duty service. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the June 2004 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has a current skin condition that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Competent medical evidence is required. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

Accordingly, service connection for a skin condition is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to service connection for an unspecified growth, 
mid-back

The veteran seeks service connection for an unspecified 
growth in his mid-back.  There is no suggestion that the 
growth results in a disability within the meaning of the law; 
and assuming such a disability is present, there is no 
medical evidence etiologically linking the growth to any 
incident of active duty service. Because the preponderance of 
the evidence is therefore against the claim, the appeal will 
be denied.

The veteran's service medical records are negative for any 
complaints or diagnosis of unspecified growths on the 
veteran's back during his active duty service. As noted 
above, the veteran's February 1993 separation examination 
shows that the veteran's skin was clinically evaluated and 
found to be normal. 

Private medical records, dated March 2001, indicate that the 
veteran had surgery to remove an abscess in his back. 
Additionally, August 2002 private medical records show that 
the veteran had a large sebaceous cyst on his back. However, 
none of the private medical records contain any suggestion 
that the current growths on the veteran's mid back may be 
etiologically related to any incident of the veteran's active 
duty service. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").   
There is no evidence that the growths in question are a 
disability within the meaning of the law.

Moreover, assuming arguendo that the growths constitute a 
disability within the meaning of the law, the record does not 
contain any evidence of an in-service event, disease or 
injury that may be linked by competent medical evidence to 
the growths on the veteran's back. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.). As such, entitlement 
to service connection for unspecified growths on the 
veteran's mid back is not warranted.
   
Entitlement to service connection for cardiovascular disease

The veteran seeks service connection for cardiovascular 
disease. There is no medical evidence confirming that the 
veteran currently has cardiovascular disease. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

Service medical records show that the veteran had several 
complaints of chest pain. In light of the complaints, in 
March 1990, the veteran underwent exercise stress testing for 
cardiovascular disease. The examiner concluded that the 
veteran's risk of a "significant cardiac event in the near 
future is relatively low." At his February 1993 separation 
examination the veteran reported that he had experienced pain 
in his chest, heart trouble, and high or low blood pressure. 
However, upon clinical examination, the veteran's heart was 
evaluated as normal and the veteran received a "1" with 
regard to his Physical Capacity and Stamina on his PULHES 
profile. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)). 
Right before his discharge, the veteran completed a private 
stress echo study in June 1993. The results were negative for 
ischemic heart disease.  

Private medical records shows that the veteran had a 
cardiolite stress test performed in September 2003. The test 
results were negative. There was no diagnosis of heart 
disease. Most recently, VA treatment records show that the 
veteran underwent an October 2004 physical examination. The 
VA treatment records note that the veteran complained of 
chest pain. However, upon physical examination, the veteran's 
heart was found to be normal.   
 
Although the veteran has complained of chest pain and has 
risk factors for heart disease, chest pain, without an 
underlying pathology, does not constitute a disability for 
compensation purposes. See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998); Brammer, supra. 








Entitlement to service connection for left hand numbness,
 to include nerve damage
 
The veteran seeks service connection for a left hand 
disability. Because there is no medical evidence indicating 
that the veteran has a disability of the left hand, the  
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service medical records, dated September 1990, show one 
episode of pronator syndrome in the veteran's left arm. 
Service medical records do not show any complaints or 
findings regarding numbness in his left hand. At his February 
1993 separation examination, the veteran reported that he did 
not have neuritis. Upon separation, the veteran's upper 
extremities were clinically evaluated and found to be normal. 
Because these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Post-service, medical records dated April and May 2000, 
February and March 2001, show that the veteran complained of 
numbness in his left hand. However, no confirmed diagnosis is 
given. Additionally, the medical evidence does not show any 
ankylosis of his fingers. Medical records, dated May 2000, 
indicate that the veteran was referred to a neurologist. The 
veteran has not made the Board aware of any outstanding 
neurology medical records. 


There is no evidence of a current disability of the veteran's 
left hand. Similar to pain, numbness without an underlying 
pathology, does not constitute a disability for compensation 
purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 
Brammer, supra. 
     

Entitlement to service connection for bilateral tinnitus

The veteran contends that he has bilateral tinnitus and that 
he has had a continuity of symptomatology since active 
service. 

The veteran's assertion of noise exposure in combat (i.e., 
the in-service incident) is presumed credible, but only as to 
the in-service events. 38 U.S.C.A. § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d). Therefore, the veteran's exposure to acoustic 
trauma during service is presumed. 38 U.S.C.A. § 1154(b). 

The veteran's service medical records do not show any 
findings of tinnitus. However, at his February 1993 
separation examination, the veteran reported that he did not 
know if he had hearing loss. In his June 2004 claim, the 
veteran reported that he has experienced tinnitus since 
discharge from active service. The veteran is competent to 
report a continuity of symptomatology. Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (citing Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995)); see also Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness). There is nothing 
in the record that is inconsistent with the veteran's report 
of experiencing tinnitus since active service. Therefore, the 
Board finds that the veteran is credible in reporting a 
continuity of symptomatology of tinnitus. Since there is 
credible evidence of in-service noise exposure and a 
continuity of symptomatology, the Board grants service 
connection for bilateral tinnitus.  
     

ORDER

Service connection for a skin disorder, to include exposure 
to herbicides is denied.

Service connection for an unspecified growth, mid-back is 
denied.

Service connection for cardiovascular disease is denied.

Service connection for left hand numbness, to include nerve 
damage is denied. 

Service connection for bilateral tinnitus is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.


REMAND

Regarding the issues of service connection for arthritis of 
the right hip, right knee, and left shoulder, and hearing 
loss, the Board finds that a VA examination is necessary 
before the Board may proceed to adjudicate these claims. With 
respect to the veteran's claim for an increased rating for 
hypertension, the Board finds that  notice in compliance with 
the recent decision of the Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores  is necessary. Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008)

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

The veteran served as an infantryman, and he earned a Master 
Parachutist Badge. The veteran contends that arthritis in his 
right hip, right knee, and left shoulder resulted from 
participation in parachute operations during active service. 
As a recipient of a Master Parachutist Badge, the veteran 
clearly experienced orthopedic trauma during active service. 

VA treatment records, dated October 2004, indicate that 
arthritis was suspected in the veteran's right hip and right 
knee. However, November 2004 x-ray findings did not confirm 
the suspected arthritis. Although the veteran is not 
competent to make a medical diagnosis of arthritis, he is 
competent to report symptoms regarding his right hip and 
knee. Lay evidence is competent "if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). Thus, the veteran's report of problems 
in his right hip and right knee is competent evidence. Given 
that the veteran experienced significant orthopedic trauma 
during active service and the veteran's present complaints of 
problems in his right hip and right knee, the Board finds 
that a VA examination is necessary. 
  
Regarding the veteran's left shoulder, service medical 
records show two instances of left shoulder medical 
treatment. The first instance is from 1980 when the veteran 
sought treatment for a left shoulder strain. The second 
instance occurred in December 1986 when the veteran 
complained of left shoulder pain after dropping a gym weight, 
and he was diagnosed with a dislocated left shoulder. The 
veteran's February 1993 separation examination does not 
reflect any shoulder complaints or clinical findings. The 
only recent medical evidence, regarding the veteran's left 
shoulder, is a private medical record dated October 2003 
showing that the veteran complained of shoulder pain. Since 
the veteran presently complains of pain in his left shoulder 
and he was treated for his left shoulder during active 
service, the Board finds that a VA examination is necessary. 

The veteran's service medical records do not show any 
findings of hearing loss. At his February 1993 separation 
examination, the veteran reported that he did not know if he 
had hearing loss. Upon examination, the veteran's hearing was 
found to be normal. Nevertheless, laws and regulations do not 
require in-service complaint of or treatment for hearing loss 
in order to establish service connection. See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992). In his June 2004 claim, 
the veteran alleges that he had noise exposure from aircraft 
noise while conducting parachute operations. The veteran is 
competent to report in service noise exposure. Charles v. 
Principi, 16 Vet. App. 370 (2002). The veteran's military 
occupational specialty was infantryman and he received a 
Master Parachute badge. The veteran's job duties during 
active service are consistent with his reports of noise 
exposure. Therefore, the Board finds that VA hearing 
examination is necessary before it may proceed to adjudicate 
the claim for hearing loss.  
 
Regarding the veteran's claim for a rating in excess of 10 
percent for hypertension, the veteran should receive notice 
in compliance with the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008). In Vazquez-Flores, the Court ruled that adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  

 Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran to 
undergo a VA examination for his right 
hip, right knee, and left shoulder. The 
examiner should determine whether 
arthritis is present in the veteran's 
right hip, right knee, and left shoulder, 
in addition to any other conditions. The 
veteran's claims folder, and a copy of 
this remand, must be made available to the 
examiner, who must acknowledge receipt and 
review of this evidence in any report 
generated as a result of this remand. The 
examiner must determine if any incident of 
the veteran's military service, including 
participation as a paratrooper, may be 
etiologically related to the veteran's 
present conditions in his right hip, right 
knee, and left shoulder.  

The RO should schedule the veteran for a 
hearing examination in accordance with 
38 C.F.R. § 4.85. The examiner should note 
the veteran's complaints of noise exposure 
during service. The examiner should 
determine if the veteran has current 
hearing loss, and if so, whether the 
current hearing loss is etiologically 
related to his active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. If 
the examiner is not able to give an 
opinion without resorting to speculation, 
he or she should so state. Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

2. The RO should advise the veteran in 
compliance with Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008). Pursuant to Vazquez-Flores adequate 
VCAA notice requires that VA notify the 
claimant that, to substantiate such a 
claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of 
that requirement to the claimant; (3) the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.   

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


